                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

COMMON CAUSE INDIANA,                               )
                                                    )
                                 Plaintiff,         )
                                                    )
                            v.                      )   Case No. 1:17-cv-03936-TWP-MPB
                                                    )
CONNIE LAWSON, in her official capacity as          )
Secretary of State of Indiana, J. BRADLEY           )
KING, in his official capacity as Co-Director of    )
the Indiana Election Division, and ANGELA           )
NUSSMEYER, in her official capacity as Co-          )
Director of the Indiana Election Division,          )
                                                    )
                                 Defendants.        )

                ENTRY DENYING DEFENDANTS’ MOTION FOR STAY
               OF DISTRICT COURT PROCEEDINGS AND DISCOVERY

       This matter is before the Court on Defendants Connie Lawson’s, J. Bradley King’s, and

Angela Nussmeyer’s (collectively the “Defendants”) Motion for Stay of District Court

Proceedings and Discovery, (Filing No. 114), while the case is on interlocutory appeal to the

United States Court of Appeals, Seventh Circuit. For the reasons stated below the Court denies

the motion to stay.

                                      I.      BACKGROUND

       Plaintiff Common Cause Indiana (“Common Cause”) filed this lawsuit on October 27,

2017, seeking declaratory and injunctive relief, requesting the Court declare that Indiana Code §

3-7-38.2-5(d)–(e) violates the National Voter Registration Act (“NVRA”) and enjoining Indiana

from implementing and enforcing the amended statute (Filing No. 1). Indiana Senate Enrolled Act

442 (2017) (“SEA 442”), codified at Indiana Code § 3-7-38.2-5(d)–(e), amends Indiana’s voter

registration laws. The NVRA established procedural safeguards to protect eligible voters against
disenfranchisement and to direct states to maintain accurate voter registration rolls. The NVRA

places specific requirements on the states to ensure that these goals were met. Common Cause

argued that SEA 442 violates the NVRA by circumventing its procedural safeguards—the notice-

and-waiting period requirement, as well as the requirement that a state’s list maintenance system

be uniform and nondiscriminatory. After this lawsuit was initiated, the Indiana General Assembly

enacted House Enrolled Act 1253 (“HEA 1253”), which went into effect on March 15, 2018. HEA

1253 added “confidence factors” to Indiana Code § 3-7-38.2-5(d), thereby codifying the Election

Division’s policy of providing to the county officials only those registrations that meet certain

match criteria.

        This Court found a likelihood of success on Common Cause’s argument that Indiana’s

participation in the Interstate Voter Registration Crosscheck Program (“Crosscheck”), as codified

in Ind. Code § 3-7-38.2-5(d), as a method for identifying voters who may have become ineligible

to vote in Indiana because of a change in residence, would disenfranchise certain voters. On June

8, 2018, pursuant to Federal Rule of Civil Procedure 65(d), the Court issued a preliminary

injunction prohibiting the Defendants from taking any actions to implement SEA 442 until this

case has been finally resolved.     A similar ruling was issued in related case Indiana State

Conference of the National Association of Colored People, et. al., vs. Connie Lawson, et. al., 1:17-

cv-2897-TWP-MPB. On July 9, 2018 Defendants filed a notice of appeal to the United States

Court of Appeals for the Seventh Circuit from the Judgment entered in this action on the 8th day

of June, 2018. (Filing No. 105.) Defendants seek a stay of all district court proceedings, including

discovery.




                                                 2
                                      I.     LEGAL STANDARD

        “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). An appeal

taken from an interlocutory decision does not prevent the district court from finishing its work and

rendering a final decision. This is so for appeals concerning preliminary injunction. Wisconsin

Mut. Ins. Co. v. United States, 441 F.3d 502, 504 (7th Cir. 2006).

       In considering a stay request, the court should consider: “(i) whether a stay will unduly

prejudice or tactically disadvantage the non-moving party, (ii) whether a stay will simplify the

issues in question and streamline the trial, and (iii) whether a stay will reduce the burden of

litigation on the parties and on the court.” Pfizer Inc. v. Apotex Inc. 640 F. Supp. 2d 1006, 1007

(N.D. Ill. 2009). Moreover, “[c]ourts disfavor stays of discovery ‘because they bring resolution

of the dispute to a standstill.’” Red Barn Motors, Inc. v. Cox Enterprises, Inc., No. 1:14-CV-

01589, 2016 WL 1731328, at *3 (S.D. Ind. May 2, 2016) (quoting New England Carpenters Health

& Welfare Fund v. Abbott Labs, No. 12 C 1662, 2013 WL 690613, at *2 (N.D. Ill. Feb. 20, 2013).

                                       II.   DISCUSSION

       Defendants request that discovery be stayed while the case is on appeal to the Seventh

Circuit asserting that “undertaking discovery during that time would be a waste of time for the

parties and, in all likelihood, for the Court as well.” (Filing No. 114 at 1.) Defendants contend

that since the state is not presently undertaking any Crosscheck activity, either because of the

injunction or because Crosscheck is not accepting submission of data, Common Cause’s discovery

efforts would be “mining for stale, irrelevant information [that] would needlessly disrupt and

burden the Election Division while the Division prepares for the midterm elections.” (Filing No.



                                                 3
114 at 3.) Defendants also contend a stay will simplify the issues in question and streamline the

case in that the Seventh Circuit will determine whether Common Cause has standing to proceed

and whether a likelihood of success on the merits exists. Finally, they argue a stay will reduce the

burden of litigation on the parties and the Court because Common Cause’s discovery “would be

about the way Crosscheck worked under a statute that is not at issue in the case.” Id. at 5. In

particular, Defendants argue that if Common Cause seeks discovery about the way things worked

under SEA 442 (as amended by HEA 1253), that discovery request would not be relevant and

would result in discovery disputes to be resolved by the Magistrate Judge.

       Common Cause opposes a stay and argues that initiating discovery now is critical to

ensuring a timely resolution of its claims. Common Cause contends that a stay would make it all

but impossible to reach a final judgment on the merits of this case in time to ensure proper list

maintenance before the 2020 presidential election. (Filing No. 115 at 1.) Common Cause asserts

that a stay would decrease efficiency and increase inevitable discovery burdens on the parties and

the Court by wasting critical months and risking the loss of critical evidence due to faded memories

and government employee turnover. Moreover, “a delay would substantially prejudice [it] and

unnecessarily delay final resolution of Defendants’ obligations under the National Voter

Registration Act … to the detriment of all parties and Indiana voters”. Id.

       In its Reply brief, Defendants refute Common Cause’s timeline and their need to have this

case resolved before the 2020 election. Defendants argue that the “invented and unexplained

importance of 2020, … remains unclear”, (Filing No. 116 at 3), and Common Cause will not be

unduly prejudiced or tactically disadvantaged by a stay.




                                                 4
        A party has no right to a stay, and the party seeking a stay bears the burden of proving that

the court should exercise its discretion in staying the case. Ind. State Police Pension Trust v.

Chrysler LLC, 556 U.S. 960, 961 (2009). Defendants have not carried this burden.

        Regardless of the outcome of Defendants’ interlocutory appeal, significant discovery in

this case is unavoidable. Plaintiff’s desire to have this case resolved by the November 2020

election is not unreasonable, given their assertion that a determination of whether the state’s list

maintenance and compliance with the NVRA is important for Indiana voters. Common Cause also

asserts possible prejudice based on both the risk of the loss of critical evidence due to witnesses’

loss of recollection and considering the rate of turnover of government employees. As supported

by their exhibits, memories do fade. See Filing No. 115-1, 115-2 and 115-3. The concerns listed

by Common Cause are not insubstantial concerns and they are more than sufficient to counter

Defendants’ arguments about the hardship it would encounter if not allowed to continue litigating

this action.

        The Court also finds that a stay is not likely to simplify this case. Defendant’s appeal is of

a preliminary ruling, so even if the Court of Appeals were to reverse granting of the preliminary

injunction, that ruling would be unlikely to narrow the case or change the scope of discovery

required to resolve the case.

        As to the final argument, while the Court appreciates Defendant’s interest in reducing the

burden of this litigation on the Court, the interests of efficiency and economy in litigation are, in

the Court’s view, best served by moving cases along. This Court has the duty to “secure the just,

speedy, and inexpensive determination of every action and proceeding,” see Fed. R. Civ. P. 1.

Defendants have not made a compelling case that staying the case would serve that purpose.




                                                  5
        Accordingly, the Court will not stay the proceeding while Defendants’ interlocutory appeal

is pending. To avoid disruption and overburdening the Election Division while the Division

prepares for the midterm elections, the parties should confer—and if necessary consult with the

Magistrate Judge—regarding conducting discovery in such a way as to maximize efficiency.

District courts have “extremely broad discretion in controlling discovery.” Jones v. City of

Elkhart, Ind., 737 F.3d 1107, 1115 (7th Cir. 2013). In addition, the court may, “for good cause,”

limit the scope of discovery to “protect a party from … undue burden or expense.” Fed. R. Civ.

P. 26(c)(1); see also Friends of the Parks v. Chi. Park Dist., No. 14-cv-9096, 2015 WL 4111312,

at *1 (N.D. Ill. Jul. 6, 2015).

                                     III. CONCLUSION

        For the foregoing reasons, the Court DENIES the Defendant’s Motion to Stay of District

Court Proceedings and Discovery, (Filing No. 114), while the case is on interlocutory appeal of

the preliminary injunction order, presently before the United States Court of Appeals, Seventh

Circuit.

        SO ORDERED.

Date: 10/5/2018




DISTRIBUTION:

Chiraag Bains
DEMOS
cbains@demos.org

Matthew Richard Elliott
OFFICE OF THE INDIANA ATTORNEY GENERAL
Matthew.Elliott@atg.in.gov



                                                6
Jefferson S. Garn
INDIANA ATTORNEY GENERAL         Diana Lynn Moers Davis
Jefferson.Garn@atg.in.gov        INDIANA ATTORNEY GENERAL
                                 diana.moers@atg.in.gov
Todd I. Glass
FINE & HATFIELD                  Stuart C. Naifeh
tig@fine-hatfield.com            DEMOS
                                 snaifeh@demos.org
John Henry Goth
FINE & HATFIELD                  Kaylan L Phillips
JHG@fine-hatfield.com            PUBLIC INTEREST LEGAL
                                 FOUNDATION
William R. Groth                 kphillips@publicinterestlegal.org
FILLENWARTH DENNERLINE GROTH
& TOWE LLP                       Aleksandrina Penkova Pratt
wgroth@fdgtlaborlaw.com          INDIANA ATTORNEY GENERAL
                                 aleksandrina.pratt@atg.in.gov
Dale E. Ho
AMERICAN CIVIL LIBERTIES UNION   Gavin Minor Rose
FOUNDATION, INC.                 ACLU OF INDIANA
dale.ho@aclu.org                 grose@aclu-in.org

Matthew Jedreski                 Christine A. Roussell
DAVIS WRIGHT TREMAINE LLP        DAVIS WRIGHT TREMAINE LLP
mjedreski@dwt.com                christianeroussell@dwt.com

Kate Kennedy                     Kelly Suzanne Thompson
DAVIS WRIGHT TREMAINE LLP        INDIANA ATTORNEY GENERAL
katekennedy@dwt.com              kelly.thompson@atg.in.gov

Sophia Lin Lakin                 L. Danielle Toaltoan
AMERICAN CIVIL LIBERTIES UNION   DAVIS WRIGHT TREMAINE LLP
FOUNDATION, INC.                 danielletoaltoan@dwt.com
slakin@aclu.org
                                 Joseph A. Vanderhulst
Jan P. Mensz                     PUBLIC INTEREST LEGAL
ACLU OF INDIANA                  FOUNDATION
jmensz@aclu-in.org               jvanderhulst@publicinterestlegal.org
